 



THIRD AMENDMENT TO LEASE AGREEMENT
Exhibit 10.29
     THIS THIRD AMENDMENT TO LEASE AGREEMENT (“Third Amendment”) is entered into
on September 30, 2003, by RYAN COMPANIES US, INC., a Minnesota corporation
(“Landlord”), PEGASUS SOLUTIONS COMPANIES, a Delaware corporation (“Tenant”),
and PEGASUS SOLUTIONS, INC., a Delaware corporation (“Guarantor”).
Recitals:
     A. Landlord and Tenant entered into that certain Lease Agreement (“Lease”)
for the Premises dated September 14, 2001, as amended by the First Amendment to
Lease Agreement dated as of June 28, 2002, and by the Second Amendment to Lease
Agreement dated February 28, 2003. Undefined capitalized terms in this Third
Amendment are defined in the Lease.
     B. Tenant desires to lease an additional 19,975 square feet of Rentable
Area on the third floor of the Building (the “Expansion Space”) for a term
coterminous with the existing Term of the Lease.
     C. Upon execution of this Amendment by the parties hereto, the Rentable
Area of the Premises will be 144,959 square feet (as calculated and certified by
the Project Architect) which represents the entire Rentable Area of the
Building.
     D. Landlord and Tenant wish to amend the Lease to provide for the expansion
of Tenant’s Premises.
Covenants:
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:
     1. Landlord will cause Ryan Companies US, Inc. as the general contractor to
construct and install the tenant improvements for the Expansion Space (the
“Expansion Space Tl”). The Expansion Space Tl will be the improvements shown on
the plan (“Plan”) for the Expansion Space prepared by Evolution Design, who has
been designated by Landlord and Tenant as the Architect for the Expansion Space.
If the Plan has not been completed by the date of this Third Amendment, Landlord
and Tenant will work diligently with the Architect to complete the Plan.
     2. Landlord will contribute Forty Dollars ($40.00) per rentable square foot
in the Expansion Space for the cost of design, space planning, construction and
installation of the Expansion Space Tl (“Allowance”). The general contractor
will receive a total fee of eight percent (8%) of the cost of the Expansion
Space Tl for its

 



--------------------------------------------------------------------------------



 



profit and overhead together with its general conditions and all sales and
excise taxes (“Markups”). The Markups will be a charge against the Allowance. If
the final cost of the Expansion Space Tl exceeds the Allowance, Tenant will
reimburse Landlord for the overage before taking occupancy of the Expansion
Space unless Landlord in its sole discretion elects in writing to amortize the
overage over the Term of the Lease.
     3. Landlord will deliver the space to Tenant fifty working days (50) from
issuance of a building permit, as such date may be extended by reason of Tenant
Delay or Force Majeure. Any delay in Substantial Completion will not affect the
terms and conditions of the Lease or Tenant’s obligations to Landlord. If
Substantial Completion does not occur on or before thirty (30) days after the 50
working days (the “Adjusted Delivery Date”), as such date may be extended by
reason of Tenant Delay or Force Majeure, then Tenant’s sole and exclusive remedy
will be to receive one (1) day of free rent credit (for the Expansion Space
only) for each day after the Adjusted Delivery Date until the date of
Substantial Completion.
     4. The Term of the Lease as to the Expansion Space (the “Expansion Space
Term”) will commence five (5) calendar days after Substantial Completion of the
Expansion Space Tl (the “Expansion Space Commencement Date”), and will expire on
January 31, 2013 unless the Lease is sooner terminated or thereafter extended as
provided in the Lease.
     5. Beginning on the Expansion Space Commencement Date:

  a.   The Rentable Area of the Premises will be increased by the Rentable Area
of the Expansion Space which will be calculated by the Architect.     b.  
Tenant’s share of Operating Costs for the Building will be one hundred percent
(100%).     c.   Tenant will pay Annual Base Rent to Landlord for the Expansion
Space (in addition to Annual Base Rent for the existing Premises) calculated as
set forth below, without prior notice or demand, monthly in installments on the
first day of each calendar month during the Term:

         
 
  Years 1–5   $17.59 per rentable square foot, net of Operating Costs
 
       
 
  Years 6 - End of initial 10-year term    $20.23 per rentable square foot, net
of Operating Costs

     6. Landlord will pay CB Richard Ellis and Colliers Classis a brokerage
commission on this transaction per separate agreements with the brokers.

 



--------------------------------------------------------------------------------



 



     7. Guarantor consents to this Third Amendment.
     8. Except as otherwise expressly provided herein, all other terms and
conditions of the Lease will apply to the Expansion Space commencing on the
Expansion Space Commencement Date unless patently inapplicable.
     9. In the event of any inconsistency between the provisions of the Lease
(as earlier amended) and this Third Amendment, this Third Amendment will govern.
Except as expressly provided above, the Lease (as earlier amended) will remain
in full force and effect without change.

     
LANDLORD:
  TENANT:
 
   
RYAN COMPANIES US, INC.,
  PEGASUS SOLUTIONS COMPANIES,
a Minnesota corporation
  a Delaware corporation

                              By:           By:                              
 
  Its:               Its:        
 
                           
 
                                            GUARANTOR:    
 
                                            PEGASUS SOLUTIONS, INC.,
a Delaware corporation    
 
                                            By:                                
 
 
                  Its:        

 